Citation Nr: 1708122	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-44 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1967 until October 1969.  He had additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) regional Office (RO) in Waco, Texas.

The Board remanded this claim in April 2013 and March 2016.  The claim has since returned for further appellate consideration.


FINDINGS OF FACT

1.  Hearing loss for VA disability purposes was not manifested during service. 

2.  Hearing loss for VA disability purposes did not manifest to a compensable degree within one year of service separation.

3.  The Veteran's currently diagnosed bilateral hearing loss is not causally or etiologically related to his military service, to include noise exposure therein.


CONCLUSION OF LAW

The criteria are not met to establish service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, VA has satisfied its duty to notify and its duty to assist.  The RO provided an August 2009 pre-adjudicatory letter to the Veteran that apprised him of the type of evidence and information needed to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  

In addition, the Veteran's claims file contains his service treatment records (STRs), VA medical records, and the Veteran's statements in support of the claim.  Nothing in the record identifies additional, potentially relevant records that could be obtained.  Therefore, VA has also complied with its duty to obtain available records.  38 U.S.C.A. § 5103(a).

The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A.  He has been afforded VA audiological examinations in November 2009 and August 2016, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, multiple addendum opinions were requested.  Collectively, the medical evidence is adequate for the Board to make an informed decision.  Accordingly, VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159 (c). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Laws and Regulations - Service Connection

The Veteran asserts that he has bilateral hearing loss as a result of his active service.

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Certain chronic diseases, such as sensorineural hearing loss, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran in this case is currently diagnosed with sensorineural hearing loss in both ears.  Therefore, the provisions under 38 C.F.R. § 3.303 (b) and Walker are for application.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that the Board had an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he attributes to noise exposure during active service.

For VA purposes, impaired hearing is considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988)).  When the audiometric test results at a Veteran's separation examination do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

During the course of this appeal, the Veteran was afforded a November 2009 audiology examination.  The Veteran stated that his bilateral hearing loss was due to noise exposure in service.  He reported military noise exposure without wearing hearing protection from artillery, gun fire, and vehicular noise exposure as a truck driver.  He also stated that he could not wear ear protection on a full-time basis.  See November 2009 examination report.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
45
50
LEFT
40
35
50
70
65

Speech recognition score was 94 percent in both ears.  The VA examiner diagnosed bilateral sensorineural hearing loss, noting the left ear was worse than the right ear.  The examiner determined that if just considering the active duty dates from 1967 to 1969, then the Veteran separated from the military with normal hearing in both ears.  Therefore, the examiner concluded that his bilateral hearing loss was not caused by or as a result or military noise exposure.  

The results of the November 2009 audiogram show hearing loss for VA disability compensation purposes.  The Board finds the November 2009 opinion inadequate to decide the claim because the examiner's opinion was predicated on the Veteran's hearing being normal at separation in 1969.  However, evidence of hearing loss in service is not required, only a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley, 5 Vet. App. at 159.  Accordingly, the Board's April 2013 remand requested an additional opinion.  

The November 2009 examiner provided an additional opinion in November 2013 after further review of the Veteran's file.  Unfortunately, the examiner offered the same opinion without any additional rationale, which the Board had previously determined was inadequate.  Since the examiner's opinion did not comply with the April 2013 remand, the Board finds the opinion inadequate.  Thereafter, the Board remanded the claim and requested a new examination with a different audiologist in the March 2016 remand.  In addition, the Board conceded the Veteran was exposed to loud noise as a motor vehicle operator.  

The August 2016 VA examiner provided an opinion after reviewing the record and examining the Veteran.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
50
55
LEFT
35
35
50
65
70

Speech recognition score was 92 percent in the right ear and 84 percent in the left ear.  The VA examiner diagnosed bilateral sensorineural hearing loss and his right ear had normal hearing to 2000 Hz.

The examiner reviewed the Veteran's service treatment records (STRs) and found normal hearing throughout his service.  There was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz in either ear.  The examiner specifically noted no shift in hearing in either ear at enlistment into the National Guard in August 1976, which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
5

There was also no shift in hearing in either ear during audiometric testing in 1980, or audiometric testing in 1985.  However, an audiometric test in 1989 indicated mild hearing loss at 3000 Hz and 4000 Hz in the left ear, which was the first and only indication of hearing loss during his service in the National Guard.  The September 1989 Report of Medical Examination had pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
25
LEFT
10
5
10
30
35

The September 1989 Report of Medical Examination showed mild hearing loss in the left ear for the first time.  

During the August 2016 VA examination, the Veteran reported his hearing difficulties began in the 1970s.  He explained that during service he had noise exposure to engines, explosions and gunfire.  While he was in the National Guard, he served as a tanker.  Although there was noise exposure during service, the Veteran also reported civilian noise exposure to construction noise and truck engines since he worked as a welder and truck driver after service.  Recreationally, he reported additional noise exposure to lawn equipment and loud music.  The Veteran denied ear infections.  However, he did report some equilibrium or balance issues of an unknown cause.  The examiner found there was a functional impact on the Veteran's ordinary conditions of daily life, including his ability to work, and noted the Veteran stated he had difficulty understanding people.

Based on a review of the evidence and recent studies, the examiner opined the Veteran's bilateral hearing loss is less likely related to noise exposure while in active duty and that it did not begin in the left ear until 1989.  The examiner explained that based on some recent studies with rodents, a few investigators have speculated that a delayed onset of neural, central or cochlear changes may occur as a result of noise exposure.  However, there are genetic and physiologic differences between humans and rodents, some of which are even observed among varying inbred strains of rodents used in research.  In addition, similar challenges in translational research are well documented in other areas of biomedical investigation, including research in the treatment of cancer and chronic diseases.  The examiner specifically noted:

The Institute of Medicine (IOM) report currently remains the most comprehensive review regarding effects of noise exposure in our population of veterans.  The IOM report stated, "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of the noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."

With that conclusion, the examiner opined the Veteran's bilateral hearing loss is less likely related to noise exposure while in active duty and noted hearing loss did not begin in the left ear until 1989.  

As reflected above, the results of the November 2009 VA audiogram demonstrate that the Veteran has a current hearing loss disability in both ears that meets VA standards under 38 C.F.R. § 4.85.  Therefore, he satisfies the first element of a service connection claim in both ears- a current disability.  

The Veteran relates his current hearing loss to military noise exposure without hearing protection and he is competent to do so as he would have personally observed the noise.  The Board has no reason to doubt the credibility of his statement about noise exposure.  In addition, the Board previously conceded the Veteran was exposed to loud noise as a motor vehicle operator.  Accordingly, he satisfies the second element - in-service injury or occurrence. 

However, the Veteran does not satisfy the third element because there is no competent evidence of a nexus between his bilateral hearing loss and service.  

The Board has reviewed his STRs and finds no complaints or treatment for hearing loss.  On his November 1967 entrance examination, his audiometric results had pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
N/A
-10
LEFT
-5
-10
-5
N/A
-10

On his separation August 1969 Report of Medical History, the Veteran affirmatively denied ear trouble and hearing loss.  At the separation examination, clinical evaluation of the ears was normal and hearing loss was not noted.  The August 1969 Report of Medical Examination's audiometric results had pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
5
15
10

The absence of sufficient hearing loss during service to satisfy the requirements of §3.385 is not a bar to service connection under Hensley.  However, there is no evidence of the Veteran having sensorineural hearing loss in both ears for disability purposes, within one year of his separation from service.

The August 2016 VA examiner opined that the Veteran's bilateral hearing loss is less likely as not related to his military service because of the lack threshold changes during service and the prolonged delay in onset after service.  She noted that he enlisted and discharged with normal hearing bilaterally and there was no significant shift in his hearing during his military career.  In addition, the examiner highlighted the IOM panel's conclusion that a prolonged delay in the onset of noise induced hearing was unlikely.  Here, the Veteran separated from active duty in October 1969 and the record does not show any indication of hearing loss until September 1989.  Due to the prolonged delay in onset of the disability and the lack of evidence showing threshold shift changes during service, the examiner concluded that the Veteran's current bilateral hearing loss disability is less likely related to the noise exposure from engines, explosions and gunfire.  

The Veteran, as a lay person, is competent to report observable symptoms of hearing loss in his ears.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, as a layperson, the Veteran is not competent to comment on its etiology because that is a complex medical question, and determined through audiometric testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds the August 2016 medical opinion, as a whole, highly probative on the question of a nexus between current disability and in-service injury, as the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, his medical history, and lay statements.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  In addition, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's current bilateral hearing loss and any injury or disease during his service.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds the evidence in this case does not reach the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Rather, the preponderance of the evidence is against finding that his current bilateral hearing loss disability is related to service.  38 C.F.R. §§ 3.303, 3.385.  For these reasons, the benefit-of-the doubt standard of proof does not apply and service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


